Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The disclosure is objected to because of the following informalities: 
The processes in paragraphs [0006], [0030], [0057] and [0058] do not include a M’ precursor. The processes in paragraphs [0006] and [0057] do not include a M precursor. 
Paragraph [0019] teaches the amount of MCO3 is 5-50 wt%. Paragraphs [0030] and [0059] teach the amount of MCO3 is 5-20 wt%. It is unclear which range is correct, 5-50 wt% or 5-20 wt%. Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 14-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 14 recites the broad recitation “greater than or equal to 0.1 GHz”, and the claim also recites “greater than or equal to 0.3 GHz” and “0.1 to 4 GHz”,  which are narrower statements of the range/limitation. The claim is considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claim.
The process of claims 15-20 is indefinite since it teaches producing a ferrite having the formula (Ba3-xMx)Co2(M’Ru)yFe24-2y-zO41, where x is 1-3, y is 0<y<2, M is at least one of Sr, Pb or Ca and M’ is at least one of Co, Zn, Mg or Cu from a mixture of Fe, Ba, Co and Ru precursor compounds. The mixture of claims 15 and 18-20 do not include a precursor for the required M component and a precursor for the required M’ component, for the claimed embodiments when M’ is not Co. The mixture of claims 16and 17 do not include a precursor for the required M’ component, for the claimed embodiments when M’ is not Co.
Allowable Subject Matter
	Claims 1-13 are allowable.
Claims 14-20 would be allowable if claims 14 and 15-17 are rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
	There is no teaching or suggestion in the art of a Co2Z-type ferrite doped with ruthenium. While the art of record teaches ruthenium doped alkaline earth ferrites based on the formula MFe12O19, where M is Ba and Sr and ruthenium doped W-type ferrites and Ir or Mo doped Co2Z-type ferrites; there is no suggestion or teaching that Ru can be a dopant in Co2Z-type ferrites. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to C. MELISSA KOSLOW whose telephone number is (571)272-1371. The examiner can normally be reached M-F: 6:00-2:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Johnson can be reached on 571-272-1177. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/C Melissa Koslow/Primary Examiner, Art Unit 1734                                                                                                                                                                                                        
cmk
6/15/22